Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is vague and indefinite.  It is unclear how the claim further limits claim 1 which already recites “ no non-intact sugar sources”.
Claim 13 is vague and indefinite because it is not clear what is intended.  The claim recites “ separating the plurality of coated food pieces” but it is not clear what the separating means; separate from what?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Alexandre et al ( WO 2011/139959) in view of Turner “ What Does Sprouting Add to Grains” and Renkoski  “ Sprouted grains give nutrition, flavor and structure to baked foods”.
For claim 1, Alexandre discloses coated food piece comprising a base food piece having a surface and a coating on at least a portion of the surface.  The coating comprises 20-90% erythritol and 10-80% bulking agent. The bulking agent is selected from the group consisting of maltodextrin, a soluble fiber and a bulk sweetener.  The soluble fiber comprises fructo-oligosaccharides, inulin, polydextrose, dextrin etc…  The bulk sweetener comprises natural or artificial sweeteners.  The food composition can further comprise one or more additives selected from flavoring agents,high intensity sweeteners, xanthan etc..  The amount of additives ranges from .001-10%.  Alexandre does not disclose inclusion of non-intact sugar sources.  For claim 2, up to 30% includes 0; thus, the limitations of claims 3-4 are not limiting.  If the amount is 0%, there is no soluble fiber and no fruit or vegetable powder of puree.  For claims 5-6, up to 10% and up to .5% include 0%.  For claim 7, example 1 discloses coating corn flakes which are RTE breakfast cereal pieces.  For claim 8, there is no non-intact sugar sources.
( see paragraphs 0011,0032, example 1)
Alexandre does not disclose sprouted grain ingredient in the amount and having the feature as in claim 1.
Turner teaches sprouted grains are available as mash or pulp, cracked kernels, granules or milled into a flour.  Turner discloses the sprouted grains have flavors ranging from bread crust to toast and nutty and re used in gravies, roux, sauces et..  The sprouted grains have increased bioavailability of vitamins, mineral and antioxidant as well as lower phytic acid content.
Renkoski teaches sprouted grains have a multitude of nutritional benefits.  Sprouted grains have a certain sweetness to them so bakers can reduce the amount of sugar added to the formula.  Enzymes convert starches into sugar which reduce the bitterness often associated with bran coat of whole grains.
Alexandre teaches adding bulking agent including bulking sweetener and additives including flavorings.  As shown by the articles, sprouted grain are very nutritious and offers both flavoring and sweetening attributes.  Thus, it would have been obvious to one skilled in the art to replace a portion of the bulk sweetener in Alexandre with sprouted grains and to use  sprouted grains as flavoring additive.  It would have been obvious to determine the amount within the range of bulking agent and additive allowed for in Alexandre depending on the nutritional profile, taste and flavor desired.  Such parameter is within the skill of one in the art through routine experimentation.  Since the articles teaches sprouted grain, it is inherently obvious the grain has the property as claimed in absence of evidence showing otherwise. 
Claim(s) 9,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Alexandre et al ( WO 2011/139959) in view of Turner “ What Does Sprouting Add to Grains”  and  Renkoski  “ Sprouted grains give nutrition, flavor and structure to baked foods”.
For claim 9, Alexandre discloses a method of forming  coated food piece comprising a base food piece having a surface and a coating on at least a portion of the surface.  The coating comprises 20-90% erythritol and 10-80% bulking agent. The bulking agent is selected from the group consisting of maltodextrin, a soluble fiber and a bulk sweetener.  The soluble fiber comprises fructo-oligosaccharides, inulin, polydextrose, dextrin etc…  The bulk sweetener comprises natural or artificial sweeteners.  The food composition can further comprise one or more additives selected from flavoring agents,high intensity sweeteners, xanthan etc..  The amount of additives ranges from .001-10%.  Alexandre does not disclose inclusion of non-intact sugar sources. The method comprises the steps forming a solution erythritol solution and at least one bulking agent, adding the solution to a food product to at least partially covering the food product with the solution and drying the coated food product.  For claim 10, Alexandre discloses combining the erythritol and water.  For claim 11, Alexandra discloses bulking agent comprising soluble fiber. ( see paragraphs 0011,0032,0053 example 1)
Alexandre does not disclose sprouted grain ingredient in the amount and having the feature as in claim 8.
Turner teaches sprouted grains are available as mash or pulp, cracked kernels, granules or milled into a flour.  Turner discloses the sprouted grains have flavors ranging from bread crust to toast and nutty and re used in gravies, roux, sauces et..  The sprouted grains have increased bioavailability of vitamins, mineral and antioxidant as well as lower phytic acid content.
Renkoski teaches sprouted grains have a multitude of nutritional benefits.  Sprouted grains have a certain sweetness to them so bakers can reduce the amount of sugar added to the formula.  Enzymes convert starches into sugar which reduce the bitterness often associated with bran coat of whole grains.
Alexandre teaches adding bulking agent including bulking sweetener and additives including flavorings.  As shown by the articles, sprouted grain are very nutritious and offers both flavoring and sweetening attributes.  Thus, it would have been obvious to one skilled in the art to replace a portion of the bulk sweetener in Alexandre with sprouted grains and to use  sprouted grains as flavoring additive.  It would have been obvious to determine the amount within the range of bulking agent and additive allowed for in Alexandre depending on the nutritional profile, taste and flavor desired.  Such parameter is within the skill of one in the art through routine experimentation.  Since the articles teaches sprouted grain, it is inherently obvious the grain has the property as claimed in absence of evidence showing otherwise. Claim 13 is vague and indefinite as set forth in the 112 rejection above.  If the pieces are stacked to each other, it would have been obvious to separate if individual piece is desired or if the pieces are packaged, it  would have been obvious to separate the pieces from packaging for consumption.  In either case, the separating step would have been within the determination of one skilled in the art.
Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandre ( WO 2011/139959) in view of Turner and REnkoski  as applied to claims 9,13  above, and further in view of Jensen ( 2013/0216677).
Alexandre does not disclose adjusting the viscosity as in claim 10, adjusting parameter as in claim 11, the viscosity as in claim 12 and packaging as in claim 14.
Jensen discloses food product and coating.  Jensen teaches that maltodextrin can attain high solids count while maintaining a low viscosity to facilitate industrial flow of the formulation and coatability during application to a food product.  Jensen discloses that after water is evaporated, the formulation transitions to its glaze state which can be flowable and have different viscosity profiles at different temperature as shown in paragraph 0063.  Jensen also discloses packaging the coated product.  ( see paragraphs 0094,0033, 0035)
Jensen viscosity of the coating formulation affecting its flowability.  It would have been obvious to one skilled in the art to determine the viscosity of the coating composition to give the most optimum flowing and thus its coatability during application of the coating.  The viscosity is a result-effective variable that can readily be determined by one skilled in the art through routine experimentation.  It would have been obvious to use solid to adjust the viscosity as Jensen discloses the percent solid affects the viscosity.  Alexandre discloses adding soluble fiber.  It would have been obvious to package the product as taught in Jensen to maintain shelf stability and to produce commercial product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 16, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793